        Case 2:20-cv-02566-JAR-GEB Document 23 Filed 06/08/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

ERIKA REESE,

              Plaintiff,

              v.                                                   Case No. 2:20-CV-02566-JAR-GEB

HOMEADVISOR, INC.,

              Defendant.


                                    MEMORANDUM AND ORDER

        Plaintiff Erika Reese brings this action against her former employer, Defendant

HomeAdvisor, Inc., alleging claims for retaliation and interference under the Family Medical

Leave Act (“FMLA”), age discrimination, disability discrimination and retaliation under the

Americans with Disabilities Act (“ADA”), and breach of contract under Kansas law.1 This

matter is now before the Court on Defendant’s Motion to Strike Plaintiff’s Amended Complaint

(Doc. 14). For the reasons set forth below, the motion is granted.

        Plaintiff filed this action on November 9, 2020. After obtaining an extension of time to

answer or otherwise plead, Defendant filed a motion to dismiss on February 19, 2021, raising

three grounds for dismissal: (1) the doctrine of judicial estoppel; (2) Plaintiff’s failure to exhaust

her administrative remedies prior to bringing suit with respect to Counts II, III, and IV; and (3)

Plaintiff’s failure to state a claim on which relief can be granted as to Counts II, III, and IV.2 On

March 12, 2021, Plaintiff filed an “Unopposed Motion for Expansion of Time to File a




        1
          Although Plaintiff purports to bring her age discrimination claim under the ADA, the Court assumes that
she intended to assert that claim under the Age Discrimination in Employment Act (“ADEA”).
        2
            Doc. 5.
       Case 2:20-cv-02566-JAR-GEB Document 23 Filed 06/08/21 Page 2 of 4




Memorandum in Opposition to Defendant’s Motion to Dismiss or to Otherwise Plead.”3 After

the Court granted that extension, Plaintiff filed both an Amended Complaint and a response to

Defendant’s motion to dismiss by the new deadline.4 Plaintiff’s response is not substantive, as

she contends that her Amended Compliant renders Defendant’s motion to dismiss entirely moot.

           Defendant moved to strike Plaintiff’s Amended Complaint. Defendant strenuously

disputes that it agreed to or that the Court approved the filing of an amended complaint and

provides correspondence in which its counsel consented only to an extension of time for Plaintiff

to file her response. Defendant argues that Plaintiff has no right to amend as a matter of course

because she did not do so within twenty-one days of service of its motion to dismiss as required

by Fed. R. Civ. P. 15(a)(1), and that she may not amend under Fed. R. Civ. P. 15(a)(2) because

she obtained neither consent from Defendant nor leave of Court. Plaintiff counters that because

she titled her motion as one for an extension of time to respond or “otherwise plead,” the Court

granted her an extension of time to do both.

           Under Rule 15(a)(1)(B), if a pleading is one to which a responsive pleading is required,

the pleading party may amend once as a matter of course within “21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever

is earlier.” Under Rule 15(a)(2), “[i]n all other cases, a party may amend its pleading only with

the opposing party’s written consent or the court’s leave.” “Where leave of the court is required

prior to amendment of a pleading, an amended pleading which is served without obtaining leave




           3
               Doc. 8.
           4
               Docs. 9, 11, 12. A copy of the Amended Complaint (Doc. 11) was refiled for administrative purposes as
Doc. 13.




                                                            2
        Case 2:20-cv-02566-JAR-GEB Document 23 Filed 06/08/21 Page 3 of 4




normally is without legal effect and will not be considered by the court.”5 Such a motion is also

subject to the opposing party’s motion to strike under [Fed. R. Civ. P.] 12(f).6

        The Court has reviewed the parties’ correspondence and agrees with Defendant that

Plaintiff’s counsel did not obtain its consent to file an amended complaint. Rather, the request

for an extension states: “I’m working on this MTD response, along with another one in a

separate matter. I’m also trying to obtain more information about my client’s bankruptcy.

Would you object to a 21 day extension to respond?”7 When the Court granted Plaintiff’s

motion for an extension of time as unopposed, the Court believed that the motion was unopposed

in its entirety. Moreover, Plaintiff’s request in that motion for an extension of time to “otherwise

plead” did not put the Court on adequate notice that she was seeking leave to amend the

Complaint. Indeed, the Court’s Order merely extended the response deadline to the motion to

dismiss. It did not grant Plaintiff leave to amend.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion to Strike

Plaintiff’s Amended Complaint (Doc. 14) is granted. The Clerk shall strike the Amended

Complaint (Docs. 11, 13). If Plaintiff wishes to file a motion for leave to amend, she must do so

within fourteen (14) days of the date of this Order and comply with all requirements of D.

Kan. Rule 15.1. If Plaintiff chooses to file a motion for leave to amend, the Court will then

consider the parties’ arguments regarding whether granting leave to amend would be futile in

conjunction with deciding Defendant’s pending motion to dismiss. If Plaintiff does not file a



        5
           Dole v. Reynolds, No. 89-4007-S, 1990 WL 186269, at *1 (D. Kan. Oct. 2, 1990) (citing Straub v. Desa
Indus., Inc., 88 F.R.D. 6, 8 (M.D. Pa. 1980)).
        6
           Id. (citation omitted); see also, e.g., Neonatal Prod. Grp., Inc. v. Shields, No. 13-2601-DDC-KGS, 2017
WL 2264357, at *2 (D. Kan. May 24, 2017) (“Our court routinely strikes amended pleadings that the parties have
filed without first seeking and procuring the requisite leave of court.”) (collecting cases).
        7
            Doc. 15-1 at 2.




                                                         3
      Case 2:20-cv-02566-JAR-GEB Document 23 Filed 06/08/21 Page 4 of 4




motion for leave to amend, the Court will decide the pending motion to dismiss on the basis of

the original Complaint.

       IT IS SO ORDERED.

       Dated: June 8, 2021

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               4
